NO. 07-03-0176-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL D	



APRIL 15, 2003

______________________________



DAVID PETTIGREW,



Appellant



v.



THE STATE OF TEXAS, 



Appellee



_________________________________



FROM THE 181
ST
 DISTRICT COURT OF POTTER COUNTY;



NO. 46,046-B; HON. JOHN B. BOARD, PRESIDING 

_______________________________



Before QUINN, REAVIS, and CAMPBELL, JJ.

Appellant David Pettigrew, by and through his attorney, has filed a motion to dismiss this appeal because he no longer desires to prosecute it.  Without passing on the merits of the case, we grant the motion to dismiss pursuant to Texas Rule of Appellate Procedure 42.1(a)(2) and dismiss the appeal.  Having dismissed the appeal at appellant’s request, no motion for rehearing will be entertained, and our mandate will issue forthwith.

Brian Quinn

   Justice

Do not publish.$åßÑ

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

Arnaldo Ortiz (appellant) filed notices of appeal from his two convictions of aggravated sexual assault on January 15, 2008.  On the same day, the trial court filed its certification representing that appellant has the right of appeal in both cases.  However, the appellate record reflects that appellant failed to sign the certifications pursuant to Texas Rule of Appellate Procedure 25.2(d) which requires the certifications to be signed by appellant and a copy served on him.
(footnote: 1) 

Consequently, we abate the appeals and remand the causes to the 46
th 
District Court of Wilbarger County (trial court) for further proceedings.  Upon remand, the trial court shall take such action necessary to secure and file with this court certificates of right to appeal that comply with Texas Rule of Appellate Procedure 25.2(d) by April 3, 2008.  Should additional time be needed to perform these tasks, the trial court may request the same on or before April 3, 2008.  

It is so ordered.  

Per Curiam



Do not publish.  















FOOTNOTES
1: